Title: To George Washington from Lieutenant General Rochambeau, 12 August 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						Sir
						Newport. August 12th 1780
					
					I have no new intelligence to give to your Excellency, a Man of war and Two Frigates are stationed on a cruise, before us, and every day succeed one another. The rest of the fleet is anchored at the point of Long-island. Flag[s] from the admirals have been sent and have crossed one another, it was about Prisonners to be exchanged. Admiral Graves has made a Prise much richer than the three we took, it was an East-india man Called The Farges, at the south of the Madeira islands coming From the Isle de France and richly laden. Arbuthnot commands the fleet. They say that the Ships we fought with, were five men of war just coming from Jamaica to Join Admiral Rodney. Two of them were 74. 2. were 64. one fifty and a Frigate[.] One of the 64, I hope, will not be

of great use to them. Admiral rodney, after all these junctions, will have 32. men of war, And Mr De Guichen will have 45, upon his arrival to Jamaica. I am, with respect Sir, Your Excellency’s Most obedient and humble Servant
					
						Le Comte de rochambeau
					
				